466 U.S. 378 (1984)
CAPITAL CITIES MEDIA, INC., TDBA THE WILKESBARRE TIMES LEADER, ET AL.
v.
TOOLE, JUDGE, COURT OF COMMON PLEAS OF LUZERNE COUNTY
No. 83-599.
Supreme Court of United States.
Decided April 23, 1984
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF PENNSYLVANIA, EASTERN DISTRICT
PER CURIAM.
The proceedings below were brought to challenge an order by respondent who, in a criminal trial, barred the press and public from publishing the names and addresses of jurors. Respondent also prohibited the parties from sketching, photographing, televising, and videotaping the jurors during their service in the criminal proceedings and from handling trial exhibits without permission of the court. Petitioners filed a petition for a writ of prohibition with the Supreme Court of Pennsylvania. However, it was denied without opinion. Petitioners, arguing that they have been denied their federal constitutional rights, now urge us to grant certiorari.
As matters now stand, the record does not disclose whether the Supreme Court of Pennsylvania passed on petitioners' federal claims or whether it denied their petition for a writ of prohibition on an adequate and independent state ground. For this reason, we grant the petition for writ of *379 certiorari, vacate the judgment of the Supreme Court of Pennsylvania, and remand the cause to that court for such further proceedings as it may deem appropriate to clarify the record. See Philadelphia Newspapers, Inc. v. Jerome, 434 U.S. 241 (1978) (per curiam); California v. Krivda, 409 U.S. 33 (1972) (per curiam).
So ordered.